Citation Nr: 0621467	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total disability rating pursuant 
to the provisions of 38 C.F.R. § 4.30, based on convalescence 
following Department of Veterans Affairs (VA) hospitalization 
from July 24, 1999 to July 29, 1999 and from August 2, 1999 
to August 5, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1973 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran was hospitalized from July 24, 1999 to July 
29, 1999 and from August 2, 1999 to August 5, 1999 for 
treatment of osteomyelitis of the right great toe which did 
not involve surgery or any prescribed orthotic appliance.

2.  Upon discharge in July 1999, the veteran was provided 
crutches and underwent a six week course of IV therapy but no 
immobilization by cast; upon discharge in August 1999, the 
veteran continued IV therapy but no immobilization by cast.


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating under 
38 C.F.R. § 4.30 following hospitalization in July and August 
1999 for treatment osteomyelitis of the right great toe have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in September 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  A September 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although the September 2003 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2004.  Further, in March 
2006, the veteran was provided with a letter informing him of 
how VA assigns disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to a temporary total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.30, based 
on convalescence following Department of Veterans 
Affairs (VA) hospitalization from July 24, 1999 to 
July 29, 1999 and from August 2, 1999 to August 5, 
1999

The veteran is currently service connected for bacterial 
endocarditis, diabetes mellitus, right below the knee 
amputation, bilateral pes planus with bunions and calluses, 
bilateral hand peripheral neuropathy, left lower extremity 
peripheral neuropathy, right lower extremity diabetic 
neuropathy, tinnitus, amputation of the left great toe status 
post diabetic foot infection, and left ear hearing loss.

The Board notes that the RO originally denied the veteran's 
claim for a temporary total disability rating on the basis 
that he had not been hospitalized more than 21 days.  With 
this, the Board agrees as the veteran was hospitalized for 
only six days in July 1999 and 4 days in August 1999.

However, the veteran contends that he is entitled to a 
temporary total disability rating based on convalescence 
following hospitalization from July 24, 1999 to July 29, 1999 
and from August 2, 1999 to August 5, 1999.   

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30.

The Board notes that in support of his claim, the veteran has 
submitted a December 1999 memorandum from DLD, Chief of the 
Orthotic and Prosthetic Lab at a VA facility.  DLD noted that 
the veteran was referred to his office in April 1999 to be 
provided a custom-fit "CAM Walker" type AFO (ankle foot 
orthosis) and that the purpose of the device was to provide 
function/immobilization similar to that of a below-knee case, 
while affording the veteran the ability to remove the 
orthosis for hygiene purposes.

In addition, he submitted a July 1999 discharge record noting 
that the veteran was fitted and assessed with crutches at 
discharge.

Further, he submitted a record of leave summary which 
indicates that from July 25, 1999 until November 1, 1999 he 
was either on annual leave or leave without pay from his 
employment. 

With respect to the question of whether treatment of the 
veteran's osteomyelitis of the right great toe is considered 
treatment of a service-connected disability, the Board finds 
that it is.  The VA treatment records indicate that the 
veteran had been followed by the vascular surgery clinic 
since April 15, 1999, when he was admitted to the VA Hospital 
for a cellulytic ulcer on the plantar surface of his right 
great toe.  In June 1999, the veteran was diagnosed with 
diabetic foot ulcer, and the physical examination 
demonstrated a 1 cm ulcer plantar surface of the right first 
toe.  The veteran was subsequently hospitalized from July 24 
to July 29, 1999, and from August 2 to August 5, 1999, with a 
discharge diagnosis on both occasions of osteomyelitis of the 
right great toe.  Physical examination of the veteran in 
August 1999 noted, "Osteomyelitis - the ulcer under his 
right toe was no longer draining at the time of discharge and 
was starting to heal."  

In addition, a July 2000 letter from Dr. RGM states that the 
veteran was diagnosed with diabetes mellitus type II with 
recurrent mal perforans ulcers planter aspect of foot 
bilateral and underlying chronic osteomyelitis.  Therefore, 
the Board finds that it is not unrealistic to conclude that 
the osteomyelitis results from the veteran's service-
connected diabetes.
  
With respect to whether the "CAM Walker" may be considered 
"immobilization by cast" as 38 C.F.R. § 4.30 requires, the 
Board can appreciate where, with respect to ulcerations of 
the feet, a total contact cast may not be as advantageous as 
a removable cast.  As DLD noted, the CAM Walker allowed the 
veteran to remove the orthosis for hygiene purposes.  
Therefore, the Board finds that the cast's ability to be 
removed, in and of itself, is not determinative of whether 
immobilization occurred.  

However, the problem lies in whether the veteran was directed 
by a medical professional to wear the "CAM Walker" after 
his July 1999 and August 1999 hospitalization; and if so, 
whether a major joint was immobilized.  The record indicates 
that in May 1999, the veteran was advised to discontinue the 
support boot and to wear an open toe shoe.  In June 1999, he 
was referred by orthotics for a right great toe plantar 
surface wound, and he was noted to be wearing a "moon 
boot."  

In July 1999, the discharge summary included consultations 
for home health care nursing, orthotics, and physical 
therapy.  There were no consultations noted on the August 
1999 discharge summary.  While the record indicates that the 
veteran was provided crutches upon his discharge in August 
1999, there is no indication that he was directed to wear the 
"CAM Walker" in either July or August 1999.  At his follow 
up visits at the vascular surgery clinic visit in September, 
no mention was made of the "CAM Walker."  On October 12, 
1999, the veteran's wound on the base of his right great toe 
was noted to be well healed; and on October 21, 1999, it was 
determined that the veteran could return to work.  

As the evidence does not show that the veteran was directed 
to wear the "CAM Walker" after his July and August 1999 
hospitalizations and there is no indication in the record 
that he did so, the Board finds that there was no 
immobilization by a cast, without surgery, of one major joint 
or more as required by 38 C.F.R. § 4.30.

Since the evidence indicates that the veteran did not have 
surgery during the VA hospitalizations from July 24, 1999 to 
July 29, 1999 and from August 2, 1999 to August 5, 1999, and 
did not have a major joint immobilized by cast, a 
preponderance of the evidence is against the assignment of a 
temporary total rating under 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total disability rating pursuant 
to the provisions of 38 C.F.R. § 4.30, based on convalescence 
following Department of Veterans Affairs (VA) hospitalization 
from July 24, 199 to July 29, 1999 and from August 2, 1999 to 
August 5, 1999, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


